Lotz, J.
The appellant sued the appellee to recover money, which, it is alleged, he, as treasurer of Dearborn county, failed to pay over to his successor in office.
*695Filed April 17, 1894.
The appellee answered the six years’ statute of limitations. The appellant replied, attempting to allege a concealment of the cause of action hy the appellee.
A demurrer was sustained to this reply. This ruling is the only error assigned.
The question presented by the ruling on the demurrer is identical with that in the case of Board, etc., v. Lods, 9 Ind. App. 369.
Upon the authority of that case the judgment is affirmed, at the costs of appellant.